March 7, 1949.
This appeal is an attack upon the soundness of two former decisions of this Court, namely, United States Rubber Co. v.McManus, 211 S.C. 342, 45 S.E.2d 335, and Hardee v.Lynch, 212 S.C. 6, 46 S.E.2d 179, which it is sought to overrule. They construed and applied Act No. 516 of 1946, 44 Stat. at Large, p. 1436, in such manner as to thwart the purpose of appellant's proceeding, commenced in December *Page 319 
1947, which is for leave to bring an action looking to the collection from debtor's estate of a money judgment over twenty years old, revived in 1936. The lower court refused relief upon the authority of the cited decisions.
Upon careful review of them in the light of appellant's earnest argument, we are satisfied that they were correctly decided and see no necessity to attempt to add to the reasoning and authorities which the opinions contain. Hence, appellant's exceptions in this case must be overruled.
Affirmed.
BAKER, C.J., and FISHBURNE, STUKES, TAYLOR, and OXNER, J.J., concur.